Title: John Thaxter to Abigail Adams, 27 May 1781
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam May 27th 1781
     
     I have been honoured with your favor of the 5th. February last. It would give me infinite Satisfaction to contribute in any way to your Enquiries into the Religion, Government, manners and Customs of this Country: and in some future Letter I will endeavour to give a small sketch (tho very imperfect) of them. The best History of this Country is in Dutch, and according to the Stile of the Nation unconscionably long: two insuperable Obstacles to my becoming acquainted with it. There is in English a History of 2 Vols. 8vo. written by Mr. Watson, of the Reign of Philip 2d, which is worth reading, as the Springs and Causes of the Revolution of this Country are in some good measure traced in this work. There are two Histories of this Country in French, which I could wish to have transported to America—that of Mr. Cerisier is by far the best, the other being an Abridgment. Temple’s Observations were perhaps calculated for the Merid­ian of the Times in which he lived. He is not without his Errors, Imperfections and Prejudices: and whatever Credit he may have obtained in England and among Foreigners, this Country allows him but a small share of Merit.
     You will learn from your dearest Friend, what he has done respecting his Commission here. The Memorial has been admired and applauded beyond Expectation. The Tories or Anglomanes themselves do not pretend to dislike it, tho’ they wish to turn their Eyes from the Glare of Truth. The Deputies of this City, by the express Orders of the Regents, have presented a noble and spirited Proposition as it is called to the States of Holland. They have remonstrated against the Inactivity and Sloth of this Country in a Language, that an ardent Love of their Country, and a disinterested Zeal for its Dignity, Honour and Salvation alone could inspire. They direct their Deputies to endeavour to push on in the Generality a Negotiation with the Court of France, and that such measures may be taken for the future as “to repair the past, and wash out the Shame and Dishonour with which this Country is stained in the Eyes of Foreigners.” Tho’ nothing is said of America in the Proposition so far as it respects a Negotiation with France, yet one would think if a Negotiation was completed with that Court, this Republick would not object to a better Acquaintance and a more friendly Intercourse with her new born Sister on the other side of the Atlantic. We have a common Enemy, and if She enters into a Treaty with France, why not connect herself with America? It is impossible to foresee what will be the Event. (An old Maid is sometimes coy and shy, as well as a young one. Pray don’t show this to any antique Maid, for I shall have my Neck broke if You do.)
     The Government and People of this Republick are infinitely more enlightened than formerly upon American affairs. The reason of that is obvious. You well know one whom I think inferior to None in Ability, Zeal and Activity in the service of his Country. You know who has but one Object, the Good of that Country, who is and was ever industrious and indefatigable. It is needless to add—the Man is designated.
     The Body of this People are decidedly against England, and their Anger, Rage and Resentment are daily bursting forth in pointed Execrations of their old ally. They are perpetually lashing, pelling and cursing the English in Songs and Ballads—and Americans being sometimes taken for the English in this City are exposed to Insults, until they mention their Country—the Sailors of America more par­ticularly. But all this is only Smoke and Ton—it is not Powder and Ball, the only Arguments to be employed against that mad Enemy to the Rights of Humanity: but it will come to this in time. Meanwhile these are good Symptoms.
     Mr. A. has taken a House here, and We are getting affairs into a little Order, but things are not well arranged yet. There is but one of the whole sett of Servants who speaks any French or English, and that one but little of either, so that We do notably indeed with Dutch and German. I have proposed to Mr. A. to get me a Wife as a real Conveniency; he approves the matter much, as She might oversee domestic Affairs. If I could find one of about twenty or thirty ton of Gold (for that is the method of Estimation and Value here) I should begin to think a little soberly and seriously about it; or in other words in “sober sadness.” But then it is such a prodigious Embarrassment if I should think of returning soon, (for I suppose She would not go with me) that it almost discourages me.
     My most affectionate Regards to the young Ladies. I am much obliged by their kind mention of me. I have a Civil Thing or two to say to my “Fair American,” but I dare not commit it to writing. You have written that She was much gratified at my Residence in Holland. I cannot say so much for myself. But how You came by that Piece of Information, Madam, is inconcievable to me. I had presumed that nobody knew my Flame, as the Phrase is, and I cannot help suspecting a little mistake in this matter. Who the “fair American” is that has made the declaration I know not: but I am sure that the one I mean would trust me in any Country.
     Please to remember me dutifully, respectfully and affectionately where due: I wrote Mrs. C. last December, and propose to write again. I cannot as yet forward any Letters.
     
      I have the honour to be, with the greatest Respect, Madam, your most obedient humble Servant,
      J.T.
     
    